Citation Nr: 0010695	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  99-12 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran had active service from January 1968 to October 
1969.  This matter comes before the Veterans' Board of 
Appeals (BVA or Board) on appeal from a March 1999 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma. 



FINDING OF FACT

The veteran's PTSD is manifested by evidence of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, but is not shown to be productive of total occupational 
and social impairment.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran alleges that the evaluation assigned to his PTSD 
should be increased to reflect more accurately the severity 
of his symptomatology.  Specifically, the veteran and his 
representative allege that he is entitled to a 100 percent 
disability evaluation.  The veteran's allegation that he is 
entitled to an increased disability evaluation, standing 
alone is sufficient to establish a well-grounded claim for a 
higher evaluation under 38 U.S.C.A. § 5107(a) (West 1991).  
The Board is also satisfied that the VA has fulfilled its 
duty to assist the veteran by obtaining and fully developing 
all relevant evidence necessary for the equitable disposition 
of this claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.2, 4.10 (1999).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower evaluation will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making a disability 
evaluation.  See 38 C.F.R. § 4.1 (1999).  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In the present case, by rating decision dated July 1997, the 
RO initially granted service connection and assigned a 10 
percent disability evaluation for the veteran's PTSD 
effective October 24, 1996.  This evaluation was assigned 
based on a review of the veteran's service records and a VA 
examination report dated July 1997.  On July 24, 1998, the 
veteran filed a claim requesting an increased evaluation for 
his PTSD.  By rating decision dated March 1999, the RO 
evaluated the veteran's PTSD as being 30 percent disabling 
pursuant to Diagnostic Code 9411, effective July 24, 1998.  
This evaluation was based on a review of statements from 
Robert Bradley, Ph.D. and Edgardo Francisco, M.D. dated June 
1998 and a VA examination report dated in February 1999.

Under Diagnostic Code 9411, a 30 percent evaluation is 
warranted with the presence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
applicable where there is evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood;  difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assignable with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Finally, a 100 percent evaluation is 
appropriate where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The June 1998 statement submitted by Dr. Francisco with the 
Clinics of North Texas, L.L.P. indicates that he had treated 
the veteran since April 1998.  Dr. Francisco diagnosed the 
veteran with PTSD, chronic and major depressive disorder, 
recurrent, severe without psychotic features.  Dr. Francisco 
prescribed Luvox for the veteran and indicated that the 
veteran continued to experience various signs and symptoms of 
PTSD.  Dr. Francisco noted that the veteran continued to 
participate in Vietnam veterans group therapy sessions and 
that he would see the veteran on a monthly basis for 
continued management of psychotropic medications.  

A June 1998 letter from Dr. Bradley also with the Clinics of 
North Texas, L.L.P. reveals that he had treated the veteran 
since April 1996.  Dr. Bradley stated that he had diagnosed 
the veteran with chronic PTSD characterized by recurrent, 
intrusive recollections of the event, recurrent distressing 
dreams, increased physiological reactivity and intense 
psychological distress.  Dr. Bradley also noted that the 
veteran demonstrated avoidance behavior characterized by 
amnesia, estrangement, restricted range of affect and 
markedly decreased interest in activities.  Additionally, the 
veteran's sleep was disturbed, he had chronic irritability 
with episodic angry outbursts and hypervigilance.  The 
veteran reported that his most distressing problem was his 
ready irritability and episodic angry outbursts, which had 
not improved and may have worsened.  Dr. Bradley indicated 
that the veteran had received individual and group counseling 
since May of 1996 and that he had begun to build some 
relationships.  Dr. Bradley placed the veteran on a trial of 
Luvox to control outbursts.  He was of the opinion that the 
veteran had not progressed as hoped and that he continued to 
demonstrate marked impairment in interpersonal relationships 
and moderate impairment in his occupation.

In February 1999, the veteran a VA psychiatric examination to 
evaluate the severity of the veteran's PTSD symptomatology.  
The examiner indicated that the veteran had been married for 
30 years and had two grown children.  At the time of the 
examination, the veteran had been employed by the Hughes Tool 
Company for approximately six to seven years.  The veteran 
related that he served in the Ninth Infantry Division, 47th 
battalion as a paramedic.  The veteran was in a combat area 
for three months attending the wounded and placing bodies in 
bags.  He recalled that on one occasion, he sustained an 
injury to his left forearm.  He received a Purple Heart, a 
Vietnam Service Medal and the National Defense Service Medal.  
At the time of the examination, the veteran reported with 
subjective complaints of continued flashbacks and nightmares.  
He indicated that he was awakened by nightmares and/or any 
noise and was extremely startled.  He stated that he tended 
to attack his wife in his sleep and as a result she had to 
sleep in a separate room.  The veteran indicated that he has 
nightmares about placing his friends in body bags and of 
himself being covered with blood.  When discussing his 
nightmares, the veteran became emotional, tearful, got out of 
his chair and opened the door.  The examiner indicated that 
he thought it would be unwise to proceed with further 
questioning regarding details of the nightmares.  The veteran 
also reported experiencing daily, severe flashbacks regarding 
various events that occurred when he was serving as a 
paramedic in Vietnam.  The examiner noted that the veteran is 
largely isolated and confined to his house.  He also does not 
trust anyone and he remains startled most of the time.   

Mental status examination revealed that the veteran was 
casually dressed with soiled clothing.  The veteran's hair 
was disheveled, he had an unkempt beard and mustache and a 
strong body odor.  The veteran paced the floor continuously, 
had long sighing respirations throughout the examination and 
maintained no eye contact.  The veteran appeared depressed 
and older than his stated age.  The veteran was 
nonspontaneous and showed some psychomotor retardation and 
blocking.  The veteran was coherent and goal directed.  No 
hallucinations or delusions were elicited.  The veteran's 
mood was depressed and his affect was flattened.  The veteran 
had adequate insight and no memory impairment.  

The examiner diagnosed the veteran with Axis I:  PTSD 
previously found and rated 10% is considered to be 
significantly progressed; major depression, marijuana abuse 
in remission two years;  Axis II:  no diagnosis;  Axis III:  
status post left forearm injury and surgery;  Axis IV:  
moderately severe due to intrusive thoughts and social 
isolation;  Axis V:  GAF of 45 to 50.  The examiner concluded 
that there appeared to be a significant progression of the 
veteran's PTSD as compared to his previous examinations.  It 
was indicated that the veteran was showing more severe and 
more frequent intrusive thoughts, was socially isolated, had 
poor control of aggressive impulses and remained in a startle 
condition most of the time.

Additional records and a statement from James E. Snowden, 
Ph.D. were submitted to the RO in April 1999.  He indicated 
that the veteran had experienced an exacerbation of his PTSD 
symptomatology following his employer's decision to place the 
veteran under the direct supervision of a person of 
Vietnamese nationality.  This situation caused the veteran 
emotional duress, including heightened anxiety, anger, 
nightmares and flashback episodes.  The veteran was 
subsequently placed in an isolated workspace to avoid 
conflict.  However, the isolation and loss of dignity had 
made the veteran's employment barely tolerable.  Dr. Snowden 
indicated that the veteran's work related problems and 
symptomatology appeared to be directly related to his Vietnam 
experiences and consistent with chronic and severe PTSD.  Dr. 
Snowden diagnosed the veteran with Axis I:  PTSD;  Axis II:  
no diagnosis;  Axis III:  deferred to physician;  Axis IV:  
psychosocial stressors:  occupational, social support system 
deficits, moderate to severe and Axis V:  GAF of 35-38.  

In June 1999, Dr. Francisco submitted another statement 
regarding his treatment of the veteran.  Dr. Francisco opined 
that the veteran had been correctly diagnosed with PTSD.  Dr. 
Francisco indicated that he had also diagnosed the veteran 
with major depressive disorder, recurrent, without psychotic 
features.  It was Dr. Francisco's recommendation that the 
veteran remain in both individual and group therapy.  Dr. 
Francisco also stated that the veteran had experienced an 
exacerbation of symptoms related to PTSD after his employer's 
decision to place the veteran under the direct supervision of 
a person of Vietnamese nationality and subsequent decision to 
isolate the veteran in the work place to avoid conflict.  Dr. 
Francisco stated that it was his opinion that the veteran is 
at risk in the workplace and is not suitable for work.  
Specifically, he indicated that the veteran's work situation 
had caused him to lose ground and he recommended that the 
veteran be considered for a 100 percent disability 
evaluation.  It was his opinion that this unsuitability for 
employment is directly related to the veteran's PTSD 
symptoms.  Furthermore, Dr. Francisco noted that while the 
veteran had been able to sustain his marriage for 30 years, 
he continued to struggle to prevent his Vietnam experience 
from interfering with his marriage and his ability to 
maintain sustained employment.  Dr. Francisco diagnosed the 
veteran with Axis I:  PTSD;  Axis II:  no diagnosis;  Axis 
III:  no current acute medical problems;  Axis IV:  
psychosocial stressors:  occupational, social support system 
deficits, moderate to severe;  Axis V:  GAF score of 35-38.  

During an October 1999 BVA videoconference hearing, the 
veteran's representative contended that the veteran was 
entitled to a 100 percent disability evaluation for total 
occupational and social impairment due to grossly 
inappropriate behavior primarily at work, the persistent 
danger that the veteran would hurt himself or others at work, 
his intermittent inability to perform activities of daily 
living including personal hygiene and his disorientation to 
time and place.  The veteran testified that while he was in 
Vietnam he worked as a paramedic on the front line.  He 
stated that he had experienced two panic attacks since being 
in Vietnam, and he takes medication to help him sleep.  The 
veteran indicated that his wife is afraid of him sometimes 
when he sleeps.  He also testified that he has been out of 
work so much due to his symptomatology that he does not have 
any annual leave.  The veteran also testified that when he 
was assigned to his new supervisor, he resumed drug and 
alcohol use.  The veteran indicated that he initially started 
attending counseling because he assaulted his son during an 
argument and was ready to snap his son's neck.  During such 
an assault, the veteran goes into a state that he calls "the 
zone," where he has no feelings at all and his memory 
lapses.  Finally, the veteran testified that he was employed 
by Stanley Tools and that he had been so employed for 
approximately nine years.  He indicated that he worked full 
time and some overtime.  The veteran also stated that he 
continues to receive ongoing treatment for his PTSD from the 
Veterans Outreach Board and at the VA Medical Center in Fort 
Sill, Oklahoma.  A friend who attends group therapy sessions 
with the veteran testified that on one occasion after 
attending a group therapy session, the veteran assaulted a 
man in a bar.  

After the October 1999 hearing, and with appropriate waiver 
of RO consideration, the veteran submitted records from the 
Clinics of North Texas, L.L.P. dated July 1998 to October 
1999 and the veteran's representative's hearing notes.  The 
treatment records from the Clinics of North Texas show that 
the veteran continued to attend group therapy sessions.  The 
veteran was described as suffering from significant 
depression and his psychologist encouraged ongoing treatment 
to manage his medication and to relieve his depressive 
symptoms.  The veteran seemed to be unable to move past 
negative thoughts regarding Vietnam and his current 
life/future; however, he was able to make positive statements 
about his wife and his marriage.  The veteran continued to 
experience nightmares, flashbacks and stated that he was 
almost never without a sense of agitation.  It was repeatedly 
noted that the veteran's job situation remained stressful and 
that his group therapy as well as individual therapy helped 
him to displace his anger in a healthy manner.  The veteran 
also expressed an interest in serving as a "medic" to help 
other Vietnam veterans find services they need.

Other records submitted by the veteran after the hearing 
include VA treatment records dated October 1998 to August 
1999.  These records document ongoing treatment for PTSD.

A letter from the veteran's employer to him dated in January 
2000 indicates that the veteran was involved in a 
confrontation with fellow employees in December 1999 and that 
he threatened fellow employees with a weapon.  The veteran's 
employment was terminated under the company's policy that 
prohibited possession of a weapon on company property or the 
use of a weapon in a physically threatening manner.

After a careful review of the evidence of record, the Board 
finds that the veteran is entitled to a 70 percent disability 
evaluation for his PTSD.  The evidence shows that the 
veteran's PTSD is manifested by recurrent intrusive thoughts, 
sleep disturbance, recurrent distressing dreams, increased 
physiological reactivity, intense psychological distress, 
avoidance behavior, episodic angry outbursts, irritability, 
social isolation, marked impairment in interpersonal 
relationships and moderate impairment in his occupation.  The 
veteran has been noted to have a depressed mood, flattened 
affect, and although employed, he has been described as 
unsuitable for employment.  The veteran is prone to periods 
of violence and has a sense of agitation and is irritated on 
a regular basis.  Additionally, notes in the February 1999 VA 
examination reflect poor maintenance of minimal personal 
hygiene.  

In February 1999, a VA examiner described the veteran's PTSD 
as significantly progressed.  Further, the most recent GAF 
score of record is 35-38.  According to Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV), which the VA has adopted at 38 C.F.R. §§ 4.125, 4.130, 
such a score represents some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work;  child frequently beats up younger children, 
is defiant at home, and is failing at school).  Based on the 
foregoing, the Board finds that the veteran's disability 
picture is more nearly approximated by the criteria set forth 
for a 70 percent disability evaluation.  

However, a 100 percent disability is not warranted as the 
veteran continued to work full time and sometimes worked 
overtime until January 2000.  He has not submitted evidence 
to establish that he had a diminished earning capacity as a 
result of his PTSD prior to his loss of employment.  Thus 
while the veteran is now unemployed, he is not shown to be 
unable to work or to be totally disabled due to his PTSD.  
Likewise, while the veteran is largely isolated, the evidence 
of record shows that the veteran has been able to maintain 
his marriage of 30 years and that he has expressed an 
interest in assisting other veterans, which is indicative of 
the ability and willingness to interact and maintain 
relationships with others.  Furthermore the veteran does not 
demonstrate most of the criteria contemplated for a 100 
percent evaluation under Diagnostic Code 9411.  In particular 
none of the medical evidence shows that the veteran's PTSD 
manifests gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or his own name.  As such, the veteran's 
disability does not more nearly meet the criteria for a 100 
percent evaluation, 38 C.F.R. § 4.7, as oppose to the 
criteria for a 70 percent evaluation.  Therefore, the Board 
does not find that the veteran suffers from total disability 
at this time.

In closing, the Board emphasizes that it does not doubt the 
sincerity of the veteran in offering testimony, nor does the 
Board in any manner doubt that the veteran's PTSD results in 
significant impairment.  However, under the applicable 
diagnostic criteria which the Board must consider, the 
preponderance of the evidence is against entitlement to a 
rating in excess of 70 percent at this time.  It follows that 
the reasonable doubt provisions of 38 U.S.C.A. § 5107(b) do 
not otherwise permit a favorable resolution of the appeal.  


ORDER

Subject to the controlling regulations governing the payment 
of monetary awards, a 70 percent evaluation for PTSD is 
granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 
- 10 -


- 1 -


